DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 15/930,036 filed 04/05/2021 and the arguments therein. 
Claims 3-4, 6, 13-14, 16 and 21-28 have been amended; 
Claims 1 and 11 are cancelled; 
Claims 29-32 are new; and
Claims 3-4, 6, 13-14, 16 and 21-32 are currently pending and considered herein.

Allowable Subject Matter
Claims 3-4, 6, 13-14, 16 and 21-32 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claims 29 and 30, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning over two pages in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2010/0088193 A1 to White, hereinafter “White,” 2019/0311445 A1 to Werner, hereinafter “Werner” and U.S. 2014/0310651 A1 to Padgett et al., hereinafter “Padgett.”

Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as covering performance in the mind. The Applicant argues at pages 14-17 of Remarks dated 04/05/2021 an integration of a practical application of the abstract idea. The Examiner agrees. Furthermore, the current limitations are akin to the technology from Examples 37 and 42 in the Revised PEG from October of 2019. In addition, the claim limitations amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101.
Based on the specific language and steps detailed in the amended claims, the evidence presented above and Applicant’s arguments at least at pages 14-22 of the Remarks dated 04/05/2021, claims 3-4, 6, 13-14, 16 and 21-32 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686